Case: 20-51004     Document: 00516350880         Page: 1     Date Filed: 06/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         June 9, 2022
                                  No. 20-51004
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mike Fidel Zepeda,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:18-CR-216-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Mike Fidel Zepeda, federal prisoner # 68147-280, appeals the denial
   of his motion for compassionate release pursuant to 18 U.S.C.
   § 3582(c)(1)(A)(i) and the denial of his request for appointment of counsel.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-51004      Document: 00516350880           Page: 2     Date Filed: 06/09/2022




                                     No. 20-51004


   He also moves for appointment of counsel on appeal and to allow attachment
   of an addendum to his brief.
          We review the denial of compassionate release for an abuse of
   discretion. See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
   The district court was apprised of the parties’ arguments regarding the
   18 U.S.C. § 3553(a) factors, and we conclude that its assessment of those
   factors supports the denial of compassionate release; Zepeda’s arguments to
   the contrary fail to demonstrate an abuse of discretion. See id. at 693-94. We
   are not persuaded that appointment of counsel is warranted on appeal, see
   Schwander v. Blackburn, 750 F.2d 494, 502-03 (5th Cir. 1985), or that the
   district court erred in that respect. Because his proposed addendum contains
   new information presented for the first time on appeal, we will not consider
   it. See United States v. Thompson, 984 F.3d 431, 432 n.1 (5th Cir.), cert. denied,
   141 S. Ct. 2688 (2021).
          In light of the foregoing, Zepeda’s motions are DENIED, and the
   order of the district court is AFFIRMED.




                                           2